TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 24, 2020



                                     NO. 03-19-00743-CV


                   Pedro Hernandez and Courtney Hernandez, Appellants

                                                v.

                                  Pella Corporation, Appellee




      APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on July 16, 2019. Having reviewed

the record, the Court holds that appellants have not prosecuted their appeal and did not comply

with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Appellants shall pay all costs relating to this appeal, both in this Court and in the

court below.